re

JS. DIT RIC T CORT
SOUTHER Je CT OF | ae

The Buff folice id,

Uricer Fob
& The Splcch| ene ye lo 2575

— __ Comp! paint foro Civil case,
L. The nat les tot this fem

A ge mle He)

 

 

 

 

 

ORAI3O3N

ON
Hh +S
iy
Ss
“bs S
<—
(X

AN 49 ‘O'S

€0:2 Wd 2- Yay 6192

Shs 4S Gud AMES

 
 

 

 

8. whe. defo, ts)
I. The bor Pol re ctment

ra) Ce UTice oblocKi:
~ fal Ne 5s

2 The. State of | New Vork

 

 

 

 

. BaSIS Tor ju isdictior

fe ed eta | eu S Ge Cau cbs af
i yas cto Ge enera ly

ES OF Cas
kh we ip Ph en) esto f
eS IWC Vin vers ty ¢
cit (x thelpaly ss /U
Ig. cee Parties. Unb

Ponsty JUG \WS Or
Ereqties, iS of abe :

"edema gest o
 

 

ro Case 1:19-cv-02982-CM Document 1. Filed 0 4/0 1/19 Page 3of11

a case in sich q “tioer fone
Gr Nation iS Sued

py 0
C itize ch g yo
een of ier state and the

$ PO IS q diversity. :

( eh ip CaS
vest ay cit 2enship Ca. Sey
m4 enday t indy be q ¢ itize

or the “3 me State Qs any Nainige

ICVG Cour Jurisdictiow
4 & de lr gt on under 28
Wicktor ot cg Conde, Failure To

Arrest ord nded License Driver

O per ema ot Neo!
be Process Violati tionagh te © “

(3)

 

IS

 
 

cv-02982-CM. D ocument 1 Filed 0 Al01/19 Page 4 of 1

Rel huth C
sing A gm ate or

3, The amourtt in contravers TR oto
the Paintith Cialis the Heb #2 vf
OWES OF the amount ad. stakejs
more. thay $75,6 600.00 yot cut
vest are OSES ¢ Layet ( J

q

or i oi intff pnd ae na if
inder solo hel en

1. Stelenent of eee 7

O} January 2 2017, T.
att Rane EW. ay ri is Y
nger iN peretn CIOS Moov,

U0 Chey
rai\blazer
end accide td “a eh Hate bre

 
 

Ao 347 if | sti Soaks
at in Buttalo, a +213 a her ~
944 Oldsmobile (See EXHIBITS 1)
Demetrius Moore made o et Luby

“onto vader Ave. tym Rohe SE.
Seconds later, Naureer Fabre. fear.

ended the \ vehicle We Were jy CAUSing
et F Serf ay es i Pal gp

ate retin. Boge endiye Case 7

tO Sutter as the Whicle
who struck me driver Was

oe river thet WS ‘tcl “Spel
By LEStED atte ins rManencly i Ur} hy
nae 1 and dis ee al ny Pht

dITIC € athe
Re RAO HEE Te

wiefte clowyy acu car Hcesder v
5
 

 

peceptio an 1,
pe deendanis ave Vac ed the
Raintifes cil rts tor tailue to

acest Q SUS

‘who injued q'persong

Tollow? prope
Denial and

ii
(Spon df,

acl iN ih at td q /C
ona Rite
Te by von

 

dollars under 2% SSC
OY).

@

tederg| questi
March 25,20)

p Per dol]

pevtded license drive
NS) Fajled to

ice Conduct:
CE |p prope

ry

atic
vty
LE

Case 1:19-cv-02982-CM Document 1 Filed 04/01/19 Page 7 of 11

 

 

 

 

 

 
 

 

 

 

 

 

 

 

  
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

- : : a :
y PG Ae og. POLICE ACCIDENT REPORT ht
i / a MV-104A4 (6/04) Y |
for AMENDED REPORT MMB eelad
. 4 rar : f ay of Weak Miltary Tima Ne, of ; No, Injured oO Not Investigated ai Scene LJ) | Le Scene | Porna Prows ff 20
mad - “ OE mt SEE TV, 2 oe ey | + jhe" fauchiant Reconsuuctud | £3 - £) | Gene : -
wot : "VEHICLE 1 . WEHICLE2 )BICYCLIST [PEDESTRIAN () OTHER PEDESTRIAN
VEHICLE 1 - Odver Saja pli~c. | PERICLE 2 - Diver , s f Lic.
2 License ID Atuernbay RAZ (13 {uf 7 Pet License ID Number Ay a}? SCH AY z
. Ditvet Name -qaclly E A ¢ Le j Dfiver Nama « exact —
Bs orinted on lleange . Mivicer a8 printed on hesneat Mooee 1
- = — Address (inetude Number &. ol ee Ps Stam ErHEME sre mete eo ramece er eoene a Ape er Ten vy Arte _ ee Me iarrenerer aerei eee eee apn Wa. | ‘
\7 ST st | tAgyice to a
City of Tawn Btate Zip Cade . Clty of Town NY ais
| Sy RS OS rp pwanrnd ‘Zo |—
f Da! tr Sex Uniloanged wo of nt pricy ni of be “MA Unicensed Deeps ts pute
th panty Tope hl ic a Ope
fo 64 ay &- Oo 2 Damages [) é ”“ is Gr q 2 Damaged
Namo-exacily ae printed on registration Sex rir aay a iN mpctly ag printed on registration . fiex a A d
i ‘apr Mon jay ) Yaor
Wittry acleyn Ey be 47 KA14 14 Z
Address (include Mimbar & Streat) I. Na, Hoe " t Releagedt aacresy ONIN ‘a= Ap. No, [Haz Rateased
te t ; ' Mat,
(SARA $ r Code i Code Oo
Stat Zip Code City 6a ‘ . Stste = Zip Coda
RY G767 en %
Vehicle Ya & Make | VeWcle Ty ns. Goda Bate we tf Reg. |Vghucie Year & Make Vehide Type [ric Code
; (494_Oun$ GBS as WPU3SZ.| Tort, Oa UV _lt9s"
“p [Tekevarraet as : ‘ TekelArest . “
( Number(s} B07 (pid t { 3H Nurnber(s)
L——lViolation eT . Pwelation
Saction(s) Ss | { f Vv Section(a) :
Check ifinvolved vehicle is: . Ghack if Involved vehicle ig: Circle tha diagram betow that dascribas the accident, ar draw your own. (
6 D more than 95 inches wide; O more than 95 Inches wide: « ‘(Ldiagram in space #9, Number the vahiclas.
f vo O more than 34 feel tong: . V {| O more than 3 feet long; “+ . Rear End Lefl Tum [Right Angle | R’ght Tum Head On
E} CO opevated with an ovarweight permit; E | Copersted with an overweight pormit; Y
11| © operaled with an overdimansion permit, | 4 | © operated with an ovardimension parmit,_ |“ “S|, TR 4 ,--
1 ” VEHICLE 1 DAMAGE CODES I VEHICLE 2DAMAGE CODES y r ‘Slacaed 36
¢ ae c : Oo tei 7) Lett Tum —» Right Tum toppoe "eivecton)
#7] © | ox 1 - Poin! of impact a Box 1» Point of impact 3 i ze [Ore 0
L | Box 2 - Most Damage L | Box 2 - Most Damage a a, 4 ao” io.
E | Enter up to (nree 3 4 | 5 | ©] Enteruptothrea a 5 T DIAGRAM
, [more Gamage Codes ., | more Damage Codes | }
3 .
Vehide By . Vehicla = By ar
Towed! nl Towed: ——_— |
; To To
VEHICLE DAMAGE CODING: 5 ‘ ' fo
+13. SEE DIAGRAM ON RIGHT. .
14. UNDERCARRIAGE 17. DGMOLISHED 2 | come ” . ‘a 8. we
15. TRAILER 18. NO DAMAGE - 3
16. OVERTURNED - = 19. OTHER 7 Cost of repairs to any one vehicle will be more than $1000. 1
2 " wv! ClUnknown/Unable to Determing Dyes Ono fe
Refaranca Marker | Coordinates @f available) | Placa Where Accident Occurred:
Lotiude/Nonthing: County eae ‘ Yeiy O Vilage Ci Town « Buctfivo
Road on whith accident occured 142 Ww Pie ‘ : 2
= [Fovia Number of Street Nama) aur!
at 1) intarzecting slreot_-
Longitude/Eesting: ON os (Route Number or Street Nama)
yor?) OE OW of :
Feal Mites : {Mitepoal, Neares! Interaeolng Route Number or Smet Name)
Accident Description/Officers Notes mo , , . 13
. Si 6¢ (SIN AL q 0 0 fir ve nr i j 1 Pokces WHNSon _
ANIL: L/ THUG ®, Le (a4 =e : AAG Ai cl - Tot I : y cin
AMO WE wis (even oF Gy His Hereeenn im fPPTpd Recipe wd ;
eC Ue, S(STEAS Ef CGP rh me. oli? f fate hy }
9 ig. 411284 1h? BY TO AB Nameg of all involved Data of Oesth Onity,
‘att ele tel = | — [ere miitegS TO
“Te % a 11 ig lel-lf-lyl — = Tp yn) _—
vel \ oF ailmi- |- _ - |D QE =
ME 3 aA 11 faziml 4 Flo T — | = [Soy —
vle
iG oo |
Officer's Rank 7 al BadgeliD No. | NCIC No. | Precinct Post StaforvBaat/ Date/Time Reviewed
and Signature ’ 2 Uo =e ms) ;
nt Naine , . - “|
infu Foo (as1jOrel | 74) 19 Go
a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

Case 1:19-cv-02982-CM_ Document 1_ Filed 04/01/19 Page § 90
1-30 47.17:13 FROM- POLICE, INFO CIR 7168515173 Pag * po002/0002 F-150

(isalsoig ocr POLICE ACCIDENT REPORT a
. ED 8-084 MV-104A (6/04) (}. Yo (ag) .
ol Sane aed DMV COPY

CGE ee

 

 

 

 

  

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
  

 

 

* Reader Bae Day of Week aalitary Tan No. oF No, tqjure No. Killga] aot inveutigatad at Scena [CJ Ton scene | Polae Pholos pf 2
. : Poe er "“OOITE: Saucy. NAL, Ok ne he, TE ee cl : Cec Mii 7
- VEHICLE 1 VEHICLE 2 hicyclist C) PEDESTRIAN [) OTHER TSR
[Efieeeionuater_ 8 2 rece PNY [eons AYAT SOS PRY Ts
[mena orl = MOE ease {VID0 METEILS Boer

 

 

 

 

 

 

Tt (ar4 st | _ ii ‘el tp “Tt _ |
Puce mn Nt 213 EN. "fo whos igo |=

‘Sex Uniicansed =| No. of a Publle Som Unitoensed No, of ts Publ
Decypen fy coupan ops
; e g pe on Darreged oj ant ( oe ] 1943, Mioo ] oamened =

a

Lt Name—oxactly a9 pinled on reghtiratian Sex Hata of Fl . Nemie-oxactly es printed on raglatrauon Sex q :
Month] Day | Year
alle

 

 

 

   
 

 

 

 

 

 

 

 

 

 

wiser JAG LIN es oy zat at a N r= LO lAp.No, jHaz. 'Rala
lic Secuc sc ioe, WS DerVeE i [bee

ily of Town’ State = 2 Code

 

 

 

 

 

 

 

 

 

 

AeB cons Ra

| Number g Ae S499 0 OBS Vel Ns a Code] Pigta Number S r tent oe CM Make ay, tas. toe
Tea ONoKIT 3H [ee
Tewoiss SJL A VAT seal) : | -

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Check if involved vehicle Me Cheek if (ewolved ven lele i Circle the diagram below that describes the aceldenl, or draw your pwn i
O rors than 65 Inches wide; UO more than 85 inches wide; diagram In space #9, Number the vehicles. .
| A r Q more than ith an ¢ tong; ‘ahi permit: amare than a feat long; ht permit snare End Teh Tum |Right Angle [Rint Tun read On
operated with at overweight permi operated wilh an overweight! permit; a .
H | Gl operated with an overdimensien permit. | 4 | D operated with an overdimension permit, = <« WN | 5 FF |e ~~
1 VEHICLE 1 DAMAGE CODES I ‘VEHICLE 2 DAMAGE CODES * es Hy Let Tum Aight Tum — | Gldeswipe aa
a . —_ (oppasita ection)
©) Box 41 - Paint of Impact 1 2 | ©! Box 1 ~ Point of Impact ame direction) * —— <
q L} Bow 2- Most cont lp lo Li Box 2 - Most Damage D 4 &, wv ._ I)
4 E | Enter up to three 4 4 & | © | crtarup to three 4 5 DENT GIAGRAM ‘
ua 1 more Damage Co? 2! mare Qamaga Cades D ;
Wehide ay Vance By ar
Towed: 6, Towed: |
* To i To
VEHICLEDAMAGECODING: =i ; <3
1313, SEE DIAGRAM.ON RIGHT. . . . ; i
44, UNDERCARRIAGE 17. DEMOLISHEO 2 [f° uw’ vf a :
15. TRAILER 18, NO DAMAGE re - - << 5
18. OVERTURNED 19, OTHER x Cost of repairs to any one vehicle will be more than $1000,
' 2 i re nknown/Unable to Determine - Olves. OI No
Refarence Marker | Coordinates (if availablay Place Where Accident Occurred: r
1 Latitude/Northing: County ERAGE a D village O Town of ButhAtice
‘ Road on which accident occurred \u WALES 28
(Route Numeer or Sheed Name} hens
. al 1) intersecting streat_
Longltuds/Easting:  - on as (Route Number or Stren! Name)
or 2) DE OW of z
. ! Feel Milea iMilepost, Neprect ervedire Route Nyumbey or Street Named
Accident Description(Ofh icer's Notes a0
sal
{Deven 2 is Simin tv (heb NEVI‘. Diived—|_—_VeMicre Gebers

 

 

 

 

 

   

 

(2 Sock WeMICcbe |. Beier T “License Wo ENDS A i
we Mors. ki} ——_— Nate of Death Onl

 

S

4
— — —
— ~—_ —

—

eal

omen oaz— cop

BadgefiD No. | NCIC No.

(7 “~

 

 
 

Cectif cate_of Service

as Robert W, Johnsen, ceruf that
“Spy OF civil action request: te
proceed 4S Q poor Person) and
G civil action pplicqtion ura
the +] lowing: ee

*

 

 

 
 

KOBERT™ tal ol N CN Filed 04/01/19 “ E 11
DOD pon AVE. =
acl.

iy | log

 

    
 
  

— USh lp3
- SDNY

S
3

oe C OURT ¢ Ler *
= $00) PEARL Tf

, +

Oue AnaS

(aaa

‘AN 30 O'S
pO:2 Hd ¢- dd¥ 6102

Rel dda: GS

 

|

iti

Iiles

ji

=
es
neras
fi
roe
—
—
Ae

 

ewe

2.58 m

sade sisng
SE Hd I~ Bd¥ gipg

 

C5 Aisosy

~
as

ie
i
: a

 
